Opinion by
Lawrence, J.
It was stipulated that the items of merchandise in question consist of scrap nonferrous materials, composed in chief value of nonferrous metals more particularly described as tungsten rod scrap waste pieces and molybdenum rod scrap waste pieces, which are fit only to be remanufactured by melting. Upon the agreed statement of facts, it was held that the merchandise comes within the provisions of Public Law 869, as amended by Public Law 535, supra, and is properly entitled to free entry.